Citation Nr: 1204090	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation purposes.

2.  Entitlement to service connection for a dental disorder due to dental trauma (claimed as two front teeth chipped) for treatment purposes.  

3.  Entitlement to service connection for a respiratory disorder, to include as secondary to gastroesophageal acid reflex disease (GERD).  

4.  Entitlement to a compensable initial rating for gastroesophageal acid reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO denied the benefits sought on appeal.  The Veteran, who served on active duty for training from June 1984 to August 1984, and active duty from December 1985 to December 1991 and December 2003 to February 2005 with additional numerous periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Army National Guard, appealed that decision to the BVA.  Thereafter, the RO referred the case to the Board for appellate review.

The Veteran testified at a personal hearing conducted at the RO before the undersigned Veterans Law Judge in March 2009.

The Board notes that the appeal was remanded by the Board in June 2009 for further evidentiary development.  As will be further explained below, this development having been achieved, in part, the issues of entitlement to service connection for a dental disorder for compensation purposes, and entitlement to service connection for a respiratory disorder, to include as secondary to gastroesophageal acid reflex disease (GERD) are now ready for appellate review.

The issues of entitlement to an initial compensable rating for GERD and entitlement to service connection for a dental condition due to dental trauma (claimed as two front teeth chipped) for treatment purposes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a dental disorder for which VA compensation can be authorized.

2.  The competent and credible evidence demonstrates that the Veteran's sinusitis is etiologically related to a qualifying period of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for compensation purposes for a dental disorder have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.150, (2011).

2.  Sinusitis was incurred during active duty military service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
After careful review of the claims file, the Board finds that the letters dated in October 2005 and February 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein. These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

In Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The February 2007 letter provided this notice to the Veteran.

The Board observes that the October 2005 letter was sent to the Veteran prior to the April 2006 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess however, was sent after the initial adjudication of the Veteran's claims.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the February 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a January 2008 statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.
The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's available service treatment records, VA treatment records, and private treatment records are associated with the claims folder.  The Board notes that multiple attempts were made to obtain all of the Veteran's service treatment records including those from the Pennsylvania National Guard.  Unfortunately the Veteran's service treatment records from his 1985 to 1991 active duty service in the United States Marine Corps were unable to be located.  A Formal Finding was issued in January 2011 noting that despite efforts to retrieve the records from the National Personnel Records Center, the records could not be located.  The Veteran was notified by a January 2011 letter that the records were unavailable and provided an opportunity to provide the records himself.  The Veteran did not provide any additional information regarding his service treatment records dating from 1985 to 1991.  

In June 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that a remand was issued in June 2009 in order for the RO, in pertinent part, to obtain outstanding service records, including the Veteran's Pennsylvania Army National Guard records and to afford the Veteran a VA examination to include a VA medical opinion regarding the etiology of any respiratory disorder.  The requested records having been obtained to the extent possible, and the requested VA examination including an etiological opinion having been afforded, the issues now return to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the issue of service connection for a dental disorder for compensation purposes, a VA opinion was requested in conjunction with the Veteran's claim in January 2006.  With respect to the issue of entitlement to service connection for a respiratory disorder, the Veteran was afforded various VA examinations and medical opinions dating in January 2006, June 2010 and December 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the January 2006 VA examination, with respect to the issue of sinusitis, did not include an etiological opinion; however, in June 2010 and December 2010 VA medical opinions with regard to etiology were proffered.  The Board finds that the VA examinations, including opinions, obtained in this case are collectively more than adequate, as they are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its June 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.



Service Connection Claims Pertinent Laws and Regulations

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).
The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2011).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code.  38 U.S.C.A. § 101(22)(C). The record indicates that the Veteran had two periods of active duty service and various periods of ACDUTRA and INACDUTRA in the Pennsylvania National Guard.  The Veteran contends that his claims for dental trauma and a respiratory disorder are related to his last active duty period of service dating from December 2003 to February 2005.  As such regulations that apply to active duty service will be applied in determining the outcome of the Veteran's claims.

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

I.  Service Connection for Dental Trauma for Compensation Purposes

The Board notes that the Veteran initially filed a claim for service connection for compensation purposes for dental trauma.  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2011), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 17.161 (2011).  The Board notes that the Veteran additionally filed a claim for entitlement to service connection for dental trauma for treatment purposes, but as will be further explained below, that claim must be remanded for further development.

According to the statute and regulation, dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916 (2011).  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  Diagnostic Code 9905 addresses temporomandibular articulation and limited jaw motion.  Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid process.  Diagnostic Codes 9910 and 9910 concern loss of the hard palate.  Loss of teeth is contemplated under Diagnostic Code 9913; and loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150.

The medical and lay evidence establish that the Veteran had chipping of the incisal edges of teeth numbers 8 and 9.  It is additionally noted that the Veteran had his third molars extracted in 1986 and 1989.  The Veteran's incisal edges of the teeth 8 and 9 were fractured as a result of a blow during a fight while the Veteran was on active duty in Iraq.  The Veteran's service treatment records do document that he was treated for chipped teeth (numbers 8 and 9) in July 2004 and November 2004 while on active duty; and that the appellant reported during a March 2005 post-deployment health care assessment that he chipped a tooth during his deployment. See Service treatment records.  The January 2006 VA examination report noted that the Veteran's fractures were repaired with composite restorations that had since failed and needed to be replaced.  Upon examination it was noted that the Veteran had good oral hygiene with no oral lesions and no dental caries.  The Veteran had complained of "one cracked back tooth," but that had been resolved by a private dental restoration.  Teeth 8 and 9 tested vital to pulp tests.  X-rays associated with the examination revealed good periodontal bone height, no caries, and possible periapical radiolucency at the apex of toot 9, but again, the tooth tested vital.   

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  Service connection for dental trauma for compensation purposes is limited to the particular disorders listed above.  Based upon the available record, the Board finds the criteria for service connection for compensation purposes for a dental disability as a result of in-service trauma have not been met.  The evidence in this case is not in dispute.  There is no evidence of any problem involving the mandible, ramus, condyloid process, coronoid process, hard palate, or the loss of teeth due to a loss of substance of the body of the maxilla or mandible as a result of trauma during active service.  As service connection for compensation cannot be awarded for any of the Veteran's current dental disorders, the Board finds entitlement to service connection for compensation purposes must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.

II.  Service Connection for a Respiratory Disorder

The Board notes that the Veteran contends that he has a chronic respiratory disorder that is related to his active duty service.  Specifically the Veteran contends that his recurring bronchitis, sinusitis, and strep throat are related to his active duty service.  It is noted that the Veteran has reported that his claimed respiratory disorders all were initially diagnosed prior to his most recent period of active duty service, and as such, whether the disorders preexisted and were aggravated by service must be addressed.  Alternatively the Veteran contends that his respiratory disorders are secondarily related to his service-connected GERD.  
Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  The Board notes that the December 2010 VA addendum opinion stated that acid reflux or GERD can cause a reflexive cough due to regurgitation, but this is not a respiratory disorder such as sinusitis, bronchitis, or allergic rhinitis.  Indeed examiner indicates that the reflex response was to clear the esophagus or upper airway of bile contents and there is no documentation in the literature that acid reflux can cause any of the above mentioned respiratory disorders.  As such, the Board finds that the Veteran is not entitled to secondary service connection with regard to his respiratory disorder.  

With regard to the Veteran's claim for direct service connection for a respiratory disorder, the Board notes that the January 2006 VA examination addressed each of the Veteran's claimed respiratory disorders.  In this regard it was noted that the Veteran had three strep throat infections which occurred in 1991, 1993 and 1999.  The Veteran stated that his first strep throat infection was in 1991 during a period of active duty service.  As noted above, service treatment records from that period of service were unavailable for review.  The Veteran did not note any other incidents of strep throat.  

With regard to his claim for sinusitis the Veteran stated that he had sinus infections off and on every winter starting in 1993.  The Veteran reported that his sinus infections caused sinus headaches and that the infections generally lasted 3-4 days.  The Veteran noted that his last sinus infection had been in 2004; however the Board notes that an August 2005 VA treatment record diagnosed possible sinusitis.  

With regard to the Veteran's claim regarding bronchitis, he stated that he had his first episode of bronchitis in 2001.  He was treated with medication and an inhaler and the episode lasted 10 days.  The Veteran reported three episodes all occurring in much the same way.  The Veteran also reported an episode in August 2005.  

At the time of the January 2006 VA examination the Veteran had a cough with a small amount of white mucous.  X-rays of the chest taken in conjunction with the examination were unremarkable.  X-rays of the sinuses taken in conjunction with the examination revealed mucoperiosteal thickening of the maxillary sinuses, suggesting chronic maxillary sinusitis.  

VA treatment records indicate that the Veteran was treated for and diagnosed with chronic sinusitis in April 2006 and April 2007.  
As the January 2006 VA examination did not include an etiological opinion, the Veteran was afforded a VA medical opinion in June 2010.  The VA examiner reviewed the claims file in its entirety and considered the evidence of record in proffering her opinion.  The VA examiner noted that the Veteran reported initially having strep throat in 1991, sinusitis in 1993, and bronchitis and upper respiratory viral infections as early as 2001.  The examiner noted that the Veteran's 2003 pre-enlistment physical did not note any respiratory disorders.  Finally the examiner noted that strep throat and sinusitis are upper airway bacterial and viral conditions rather than respiratory disorders.  With consideration of the above the examiner opined that while the Veteran had continuing issues with sinusitis and continuing rhinitis, these were not respiratory disorders and the Veteran did not currently have a respiratory condition that would be secondary to any period of active service.  

The June 2010 VA opinion failed to address etiology of the Veteran's sinusitis and allergic rhinitis, to include whether either was aggravated during a period of active duty service or active duty for training.  As such the claims folder was returned to the June 2010 VA examiner for an addendum to her previous opinion.  Additionally, as the Veteran had been diagnosed with bronchitis in service, the examiner was asked to opine whether the Veteran had a current diagnosis of bronchitis that could be related to active duty service or shown to have been aggravated by a period of active duty service or active duty for training.  Finally the examiner was asked to determine if any of the aforementioned disorders were secondary to the Veteran's service-connected gastrointestinal disorder.  

Upon review of the claims file, in the December 2010 VA addendum opinion, the examiner noted initially that the record did not indicate that the Veteran had sinusitis or allergic rhinitis prior to service time.  The Veteran provided a brief explanation of allergic rhinitis and sinusitis prior to noting that the etiology of the Veteran's sinusitis was at least as likely as not secondary to environmental allergies and it was impossible to know from the records the Veteran's allergic triggers.  The examiner then noted that the Veteran stated that his sinusitis started in 1993 and that he had an episode off and on every winter since that time.  The examiner noted that the Veteran's entrance examination for his active duty period of service beginning in 2003 did not note any pre-existing condition and as the Veteran first had sinusitis during a non-active service period, the Veteran's sinusitis was not related to service.  The examiner further opined that the evidence did not indicate an ongoing or chronic condition with regard to bronchitis and that the initial episode was in 2001 during a period of non-active service and there was no evidence that the condition was related to active duty service.  

The Board notes that the record indicates that the Veteran's December 2003 report of medical history noted respiratory problems, specifically bronchitis.  The examiner noted that the Veteran had a history of acute bronchitis.  The Veteran's December 2003 report of medical examination listed the Veteran's sinuses and lungs as normal.  The Veteran's service treatment records indicate that the Veteran had respiratory complaints in January 2004 and was diagnosed with bronchitis.  The Veteran noted on his January 2005 report of medical assessment that he had a respiratory illness.  The Veteran's post deployment health assessment dated in January 2005 noted a chronic cough.  The Veteran provided lay testimony noting that his claimed respiratory disorders all began prior to his most recent period of active duty service. 

In evaluating a claim for aggravation of a preexisting disorder during service, the Board must first determine that the disorder preexisted service.  When no preexisting disorder is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting disorder is noted upon entry into service, the Veteran cannot claim service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a Veteran is found to have had a preexisting disability and there is an increase in that disability during service, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be presumed to have been aggravated during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation will not be conceded where there was no increase in severity of the disability during service, based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

The Veteran has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  However, should such increase be established, aggravation is presumed to be the result of service, unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his December 2003 enlistment examination for his most recent period of active duty service, the Veteran's lungs and sinuses were listed as normal and there was no indication that the Veteran had a chronic respiratory disorder.  Therefore, the Veteran is presumed to have been in sound condition upon entry into service.  38 U.S.C.A. § 1111; Wagner.

Clear and unmistakable evidence that the injury or disease preexisted service and was not aggravated during service may rebut this presumption; however, the Board finds that such evidence is not of record in this case.  In this regard, the Board notes that at his January 2006 VA examination, the Veteran reported that his sinusitis had begun prior to his most recent period of active duty service in 1993 and bronchitis was first diagnosed in 2001; however, the Court has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  Paulson, supra (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, supra (supporting medical evidence is needed to establish the presence of a preexisting condition).  The VA examiner in the January 2006 VA examination, the June 2010 opinion and the December 2010 addendum opinion found that the Veteran had chronic sinusitis that had been recurring off and on since 1993.    

Nevertheless, there is no competent medical evidence showing diagnosis or treatment for a respiratory disorder prior to service.  Moreover, the statements of the VA examiner do not clearly and unmistakably establish that the Veteran's purportedly preexisting respiratory disorder was not aggravated by service.  Thus, there is not clear and unmistakable evidence of record to rebut the presumption of soundness.  Accordingly, the Veteran's medical condition upon entrance to service is presumed to have been sound, and there can be no claim for service connection for aggravation of a respiratory disorder.  Therefore, the Board's analysis turns to the question of whether the Veteran currently suffers from a respiratory disorder, and, if so, whether the disorder began in or was otherwise a result of his military service.

In this regard the Board observes, as noted above, that the Veteran had several respiratory complaints during his 2003 to 2005 period of active duty service and post-service VA treatment records indicate that the Veteran was diagnosed with chronic sinusitis.  The Board notes that the January 2006 VA examiner diagnosed the Veteran with chronic sinusitis.  Thus, the diagnosis associated with the Veteran's respiratory disorder at the time he filed his claim in March 2005 was chronic sinusitis.  The Court has held that service connection may be granted if a disability existed at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, the Board determines that a preponderance of the evidence reflects that the Veteran has a current diagnosis of chronic sinusitis. 

Finally, the Board observes that there is competent evidence in support of a relationship between the Veteran's current sinusitis and his military service.  The Board observes that in the June 2010 and December 2010 VA medical opinions, the examiner indicated that the Veteran's sinusitis was not the result of military service citing the fact that the Veteran's sinusitis preexisted service.  However, she also noted that the Veteran's sinusitis was a continuing condition.  

The Board reiterates that the Veteran has been legally presumed sound at entrance to service; thus, the question is only whether the Veteran's current sinusitis is directly related to his military service.  Taking this into account, the Board finds that the examiner's opinion establishes that the Veteran's chronic sinusitis was a continuing disorder during active duty service and persisted after service.  

Based on the above, the Board finds that the Veteran is presumed to have been sound upon entry into service, the presumption of soundness is not rebutted by clear and unmistakable evidence that a respiratory disorder, specifically sinusitis, preexisted and was not aggravated by service, and competent medical evidence otherwise demonstrates a relationship between the Veteran's current chronic sinusitis and his military service.  Accordingly, the Board concludes that service connection for chronic sinusitis is supported by the evidence in this case.  Therefore, the Board finds that this evidence is at least in equipoise regarding being favorable or unfavorable.  Accordingly, the benefit-of-the-doubt rule applies and the Board will resolve such reasonable doubt in the Veteran's favor on this point 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a dental disorder for compensation purposes is denied.

Entitlement to service connection for sinusitis is granted.  


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a dental condition due to dental trauma (claimed as two front teeth chipped) for treatment purposes and entitlement to an initial compensable rating for GERD.  

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381 (emphasis added).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

VA law provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2011).

The following, however, will not be considered service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 38 C.F.R. § 3.381(e).

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma are also eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c) (2011).  The significance of finding a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (2011).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth. Further, for the purposes of determining whether a Veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997); see also 38 C.F.R. § 3.306(b)(1) (2011).

Class II(b) or (c) dental outpatient treatment eligibility, extends to Veterans having a service-connected noncompensable dental condition or disability and who were detained or interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  Other categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include Veterans having a dental condition clinically determined to be complicating a medical condition currently being treated by VA, Veterans whose service-connected disabilities are rated as totally disabling, and some Veterans who are Chapter 31 vocational rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).

As noted above, the Veteran's incisal edges of the teeth 8 and 9 were fractured as a result of a blow during a fight while the Veteran was on active duty in Iraq.  The Veteran's service treatment records do document that he was treated for chipped teeth (numbers 8 and 9) in July 2004 and November 2004 while on active duty; and that the appellant reported during a March 2005 post-deployment health care assessment that he chipped a tooth during his deployment. See Service treatment records.

In April 2006, the RO denied service connection for compensation for a dental disorder but did not address service connection for treatment purposes.  The Veteran clarified during his March 2009 BVA hearing that he actually sought service connection on a noncompensable basis for the purpose of qualifying for VA dental treatment.  March 2009 BVA hearing transcript, pgs. 12-13; see also Mays v. Brown, 5 Vet. App. 302 (1993) (a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment).  The Board remanded the issue in June 2009 and in a subsequent January 2011 supplemental statement of the case (SSOC) the RO noted that the Veteran was not entitled to compensation or treatment with regard to his dental trauma.  Unfortunately there is no indication that the claim for treatment was referred to the appropriate unit for preparation of a dental rating for treatment purposes.  

While the Board notes that the January 2011 SSOC references the Veteran's claim for outpatient dental treatment, the RO essentially only adjudicated the claim for entitlement to service connection for a dental disorder for compensation purposes.  Claims for dental treatment are normally handled by the outpatient dental clinic associated with the local VA medical center (VAMC) and that in the absence of a formal request for dental rating for treatment purposes from the dental clinic of the VA medical center no dental rating for dental treatment can be prepared.  See, e.g., Veterans Benefits Administration Fast Letter 10-42 (October 12, 2010).

Essentially, it is not clear that the issue of entitlement to service connection for a dental disorder for treatment purposes on the basis of dental trauma has been addressed by the RO or any VA dental clinic.  As such, the claim for entitlement to service connection for a dental disorder for treatment purposes must be remanded.

With regard to the Veteran's claim regarding entitlement to a compensable initial rating for GERD, as addressed by the RO rating decision dated October 2010, the record reflects that the Veteran filed a notice of disagreement (NOD) with the RO's decision.  See 38 C.F.R. § 20.201 (2010).  Specifically, the Board notes a January 2011 statement from the Veteran and his representative noting that the Veteran wished to continue his appeal with regard to acid reflux, constituting a timely notice of disagreement with regard to the October 2010 rating decision.  

The Court has now made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2011).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to the issue of entitlement to a compensable initial rating for GERD.  

Accordingly, the case is REMANDED for the following action:

1. Determine whether the appropriate local VA medical facility has made a determination on the Veteran's eligibility for VA dental treatment on the basis of dental trauma.  Any determination on this matter by a VA medical facility should be included in the claims folder.  If no determination has been made on this issue, appropriate action should be accomplished by the RO/AMC to have the claim for service connection for a dental disorder on the basis of dental trauma for treatment purposes formally considered and adjudicated by the appropriate VA entity.  The RO/AMC should ensure that all documentation concerning development and adjudication of this issue is included in the claims folder.

2. If the decision concerning entitlement to service connection for a dental condition due to dental trauma for VA treatment purposes only is adverse to the Veteran and the Veteran files a timely notice of disagreement, the RO/AMC should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

3. Issue a statement of the case as to the issue of entitlement to an initial compensable rating for service-connected GERD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, this claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


